Citation Nr: 0400362	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-19 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
brain surgery.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for residuals of brain surgery.

In March 2000, the veteran's representative raised an 
allegation of clear and unmistakable error.  The basis for 
this claim is not clear.  This claim was never adjudicated by 
the RO, and it is not clear whether the veteran and his 
representative intend to pursue it.  This matter is referred 
to the RO for appropriate action.  

In November 2002, the veteran requested a Board hearing to be 
held in Washington D.C.  A hearing was scheduled for April 
2003, which the veteran requested be postponed.  A hearing 
was then scheduled for May 2003, which the veteran cancelled.  


FINDINGS OF FACT

1.  In a September 1969 rating decision, entitlement to 
service connection for residuals of brain surgery was denied.  
The RO properly notified the veteran of that decision in 
September 1969, and he did not appeal it.  Most, recently in 
a July 1999 decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim.  The RO 
properly notified the veteran of that decision in July 1999, 
and he did not appeal it.  That decision represents the most 
recent final denial of the claim.

2.  Since the July 1999 rating action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for residuals of brain surgery, which is 
neither cumulative nor redundant and which is, by itself or 
in combination with other evidence, so significant that it 
must be considered in order to fairly decide the merits of 
the claim, has been received.


CONCLUSION OF LAW

1.  The July 1999 RO decision in which it was determined that 
new and material evidence had not been received with which to 
reopen the claim of entitlement to service connection for 
residuals of brain surgery is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.160(d) (2003); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2003). 

2.  New and material evidence has been received, and the 
claim for service connection for residuals of brain surgery 
is therefore reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001) (in effect for claims 
filed before Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Final rules implementing the VCAA were published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001); see also VAOPGCPREC 
7-2003 (Nov. 19, 2003), as to retroactivity of the VCAA 
regulations.

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate a claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified, by means of the 
discussions in the April 2002 rating notification and the 
October 2002 statement of the case, of the criteria for 
establishing service connection, the pertinent law and 
regulations, and the reasons for the denial of his claim.  He 
has been informed, therefore, of what the evidence needs to 
show in order for his claim to be granted.  

The veteran was also notified of the implementing provisions 
of the VCAA in the October 2002 Statement of the Case and 
prior to that, the RO issued a duty to assist letter in 
January 2002, informing him of who is responsible for 
producing evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran's service medical records and VA 
treatment records, as well as his specifically identified 
private treatment records, are of record as available, as set 
forth below.  There is no indication of any additional and 
available relevant records that the RO has failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Pursuant to the remand portion of this decision, 
below, a VA examination will be ordered.  

The Board notes that, in a recent decision, the United States 
Court of Appeals for the Federal Circuit invalidated a 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  In the instant case, the veteran has had 
ample opportunity to present evidence in support of his 
claim, and has done so.  In any event, a recently enacted 
statute, Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. §§ 5102, 
5103), has essentially reversed the holding in the PVA case.

In view of the foregoing, the Board finds that the record is 
complete, and that a remand for additional notification or 
development would serve no useful purpose and would serve 
only to delay a final decision in this matter.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Kuzma v. Principi, 
supra.

II.  Factual Background

The service medical records reflect that the March 1968 
induction examination revealed no pertinent clinical 
abnormalities.  The veteran gave a history of frequent and 
severe headaches, and a head injury.

In July 1968, the veteran was seen for symptoms of 
nervousness, and reported that civilian doctor had told him 
that he had "brain pressure".  He gave a history of a head 
injury at age 12, and episodes of blacking out during the 
previous 6 months.  From July to November 1968, the veteran 
was repeatedly seen for complaints of headaches.  In November 
1968, he was hospitalized for observation and testing which 
revealed a mass lesion in the interpeduncular cistern region, 
assessed as a mid-brain tumor.  In January 1969, a right 
frontotemporal craniotomy was performed.  Due to chronic 
headaches and his history of an operation for congenital 
leptomeningeal cyst, the veteran was deemed unfit for service 
and was discharged in August 1969.  A June 1969 report of the 
Medical Evaluation Board reflects that the cyst was 
determined to have existed prior to service (in approximately 
1959), and that it was not determined to have been aggravated 
therein.

In a September 1969 rating action, the RO denied service 
connection for residuals of brain surgery, reasoning that the 
disability existed prior to service and was not aggravated in 
service.  The RO also explained that the surgery performed 
was remedial and that there was no evidence of any trauma to 
the head during service.  

A private medical statement from Dr. G. dated in March 1970 
indicates that the veteran had a brain cyst removed during 
service, following which he experienced symptoms of severe 
right-side headaches, incapacitating him from working.  The 
doctor stated that complete physical examinations, including 
neurological evaluation, were within normal limits. 

A March 1972 private examination report reflects that the 
veteran had symptoms of syncope, dizziness, and cephalgia 
diagnosed as post-brain surgery - seizure syndrome.  A May 
1972 VA examination report revealed an impression of post-
operative epilepsy.  The examiner described the basic 
neurological condition as permanent.  

In August 1983, the veteran filed to reopen the claim.  The 
RO determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for residuals of brain surgery.  The claim was 
appealed to the Board, which affirmed the RO's decision in a 
January 1985 decision.

A private medical statement dated in July 1987 indicated that 
an MRI scan of the head had shown a recurrence of cyst in the 
base of the brain, and the doctor opined that it was possible 
that this could account for the headaches.

The veteran filed to reopen his claim in March 1988, and it 
was denied in April 1988.  

In September 1998 he again filed to reopen the claim, and 
submitted a private medical evaluation conducted by Dr. P. in 
September 1998.  The doctor noted the veteran's childhood 
history of headaches and the brain surgery in service.  He 
noted that, post-operatively, the veteran suffered from 
symptoms included impaired sense of smell and taste; visual 
defects, headaches, and difficulty reading.  The veteran 
opined that the assumption that this condition started during 
childhood (age 5) was illogical and that there was no proof 
establishing this.  He further noted that it was irrelevant 
anyway, since he had had symptoms upon enlistment, surgical 
intervention in the military, and residual symptoms and 
neurological deficits thereafter.  The examiner stated that 
it was significant that a neurologist had recently found a 
recurrence of a cyst in the same area of the brain where the 
veteran had surgery in service, and that this indicated that 
the cyst was not completely removed at that time.  

In summary, the doctor opined that military service was 
responsible for deficits, disability, and the possibility of 
return of the same neurological process as he had then.  He 
further opined that it was invalid to assume that he had this 
at age 5, as it was impossible to prove this both then and 
now.  

Also of record is an April 1999 medical evaluation conducted 
by Dr. P., at which time an assessment of near syncope was 
made.  The doctor opined that he was worried that this was 
related to central nervous system process from his previous 
central nervous system disease and surgery, resulting in 
seizure activity.  

In a July 1999 rating action, the RO determined that new and 
material evidence had not been submitted with which to reopen 
the claim of residuals of brain surgery.  The veteran was 
notified of that determination in July 1999, and did not 
appeal it.  

In March 2000, the veteran filed to reopen the claim.  A July 
2000 medical statement from Dr. P was received for the 
record.  The doctor opined that, considering the veteran's 
symptoms and lack of improvement of his primary diagnosis 
documented in the records, he continued to suffer disability 
related to previous surgical treatment while in the military.  

In an April 2002 rating decision, the RO again determined 
that new and material evidence had not been submitted with 
which to reopen the claim.  

In June 2002, a private medical opinion dated in March 2001 
was received from Dr. F.  The doctor stated that he had been 
treating the veteran for severe headaches, which the veteran 
reported had been problematic since 1968 during service.  The 
doctor noted that the veteran had undergone a craniotomy 
while in the military, and had experienced constant headaches 
since that time.  The doctor opined that the headache problem 
should be service connected.

The veteran presented testimony at a hearing held at the RO 
in October 2002.  The veteran gave a history of numerous 
falls early in his service career.  He stated that X-ray 
films were taken at one point, which were interpreted as 
showing a possible brain tumor.  He indicated that the types 
of headaches he had prior to and after surgery were entirely 
different.  

VA medical records dated in 2001 and 2002 reveal that, in 
June 2001, the veteran was seen for complaints of headaches 
since surgery in service.  An impression of chronic headaches 
- tension type, was made.  The examiner indicated that, upon 
examination, he could find no abnormalities.  


III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

For the purposes of 38 U.S.C.A. § 1110, every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim, received on or after August 
29, 2001.  The amendment is not applicable to the veteran's 
claim, as he filed his attempt to reopen in May 2001.  

IV.  Analysis

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for residuals of brain 
surgery performed during service, which has been previously 
denied in final, unappealed decisions.  

As noted, in a July 1999 decision, the RO determined that new 
and material evidence had not been received with which to 
reopen the claim of entitlement to service connection for 
residuals of brain surgery.  The veteran was notified of that 
decision in July 1999, and did not appeal it.  The July 1999 
rating action represents the most recent final decision 
regarding this claim.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103.  Accordingly, the Board must review the 
evidence submitted since the July 1999 decision in order to 
ascertain whether new and material evidence has been 
submitted.  

Essentially, the critical inquiry as to the claim is whether 
any evidence has been submitted bearing on the matter of 
whether the veteran's residuals of brain surgery/brain mass 
and headaches were either incurred during service or, if 
existing prior to service, were aggravated therein.  The 
service medical records indicate that the mass was determined 
by a Medical Board to have existed prior to service and that 
the veteran experienced headaches prior to service and 
pressure on the brain, as noted on his March 1968 enlistment 
examination.  The Board notes that post-service medical 
evidence from Dr. P. does suggest that this the veteran's 
brain mass may have actually been incurred during service.  
However, the veteran primarily contends that this claimed 
condition existed prior to service and was aggravated 
therein.  This matter will be further explored, as will be 
explained in the remand portion of this decision.  

Since the July 1999 rating decision, evidence bearing on 
these critical inquiries has been received.  Specifically, 
the private medical opinions received from Dr. P. (July 2000) 
and Dr. F. (March 2001) attribute his current disability and 
symptoms, including headaches, to service/surgery performed 
therein.  This evidence is clearly new, and is also material 
in that it specifically addresses the matter under 
consideration.  Moreover, when viewed with the totality of 
the evidence, it is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, the claim is reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A.  In this case, the additional 
evidentiary development is necessary and will be undertaken 
pursuant to the actions described in the remand, below  




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
brain surgery.


REMAND

The Board notes that the record as it stands currently is 
inadequate for the purpose of rendering a fully informed 
decision as to the claim of entitlement to service connection 
for residuals of brain surgery.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Initially, inasmuch as this case involves the matter of 
aggravation, the Board points out that there has been a 
change in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, the Department of 
Veterans Affairs (VA) must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  This interpretation must be applied upon 
readjudication of the claim at issue on the merits.  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 
38 C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Although several private medical opinions have been offered 
for the record, a VA examination to include a diagnosis of 
the veteran's currently manifested residuals of brain surgery 
and an opinion as to whether these were incurred in or 
aggravated by service has not been conducted.  The Board 
feels that such an examination is necessary in this case, and 
therefore one will be ordered.

As noted above, the changes in law brought about by the 
enactment of the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), are applicable to this appeal, as are the implementing 
regulations, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will provide notification if 
any further action is required on the part of the appellant.

In view of the foregoing, the Board requests that the RO 
accomplish the following directives so as to ensure an 
equitable and just determination.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO should inform the veteran by 
letter of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide information as to the relative 
duties of the VA and the veteran in 
obtaining relevant evidence, pursuant to 
the VCAA and any other applicable legal 
authority.  

2.  The RO should contact the veteran and 
request any additional information (dates 
and treatment sources) pertaining to 
residuals of brain surgery at any time 
since service.  After securing the 
necessary releases, the RO should attempt 
to obtain any records so identified.  

3.  Thereafter, the RO should schedule a 
VA neurological examination to address 
the veteran's residuals of brain surgery 
performed in January 1969.  

The examiner should initially identify 
the veteran's reported neurological 
symptoms and diagnose any currently 
manifested neurological disorder.  After 
a review of the veteran's claims folder 
and service medical records, the examiner 
should then provide the following 
opinions in conjunction with any/all 
currently manifested disorder(s) as to 
whether it is at least as likely as not 
(i.e., at least a 50-50 degree of 
probability) that: (a) the disorder 
existed prior to service and/or is 
congenital or developmental (please 
specify); (b) the condition was in any 
way chronically aggravated (i.e., 
increased in severity) during service or 
as a result of surgery.  Any studies or 
tests that are needed to make a 
determination should be conducted 
accordingly.  A written rationale and 
bases should support all conclusions.  It 
is critical that the claims folder be 
made available to the examiner in 
conjunction with the examination.  

4.  The RO should review the record post-
examination and ensure that all questions 
posed in this REMAND have been adequately 
addressed.  The report should be returned 
for completion if any inadequacies are 
found.  If the examiner recommends 
further development (e.g., a request to 
obtain additional medical records or 
conduct additional tests), such 
development should also be accomplished.  
See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

5.  After ensuring that all requested 
development has been completed, the RO 
should readjudicate the veteran's claim 
as noted herein.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



